United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 4, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-50219
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHELLE MITCHELL,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 1:00-CR-39-2
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges

PER CURIAM:*

     Michelle Mitchell appeals the 24-month sentence she received

following the revocation of her supervised release.     She contends

that the district court erred in calculating the applicable

recommended sentencing range because it classified her release

violation as a Grade A violation rather than a Grade B violation.

The Government does not contest Mitchell’s assertion that hers

was a Grade B violation.    Instead, the Government asserts that

the error did not amount to reversible plain error.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50219
                                  -2-

     We agree.   Although Mitchell has demonstrated obvious error

based on the guidelines miscalculation, she has failed to

demonstrate that the error affected her substantial rights.    Cf.

United States v. Olano, 507 U.S. 725, 731-37 (1993).   The

sentence imposed fell within the two-year statutory maximum

authorized upon revocation, and Mitchell has not shown that the

district court would have imposed a lesser sentence but for the

guidelines miscalculation.    See id.; see also 18 U.S.C. §§ 472,

3559(a), 3583(e)(3).

     AFFIRMED.